Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 07, 2022 was filed after the mailing date of the notice of allowance on October 08, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following is an examiner’s statement of reasons for allowance:
The present inventors have found that using cobalt hydroxide nitrate to impregnate titania leads to unexpectedly enhanced catalyst activity.  In contrast, the present inventors have found that, by providing pre-reacted cobalt hydroxide nitrate as an impregnant, improved results can be achieved. Thus, in the Examples, cobalt hydroxide nitrate was first prepared by reacting Co(N03)-6H20 with Co(OH)2 using vigorous stirring at elevated temperature. Specification, ¶ [0099].  After an hour, the color of the solution was observed to change from scarlet red to purple. Id.  This purple solution was used to impregnate titania powder, followed by kneading, 2 is observed. Specification, ¶ [0102]; Figure 1. This indicates full reaction of Co(OH)2 with Co(N03)2, leaving no unreacted Co(OH)2 on the catalyst support surface. As a comparative example, titania was impregnated with Co(N03)2, rather than cobalt hydroxide nitrate. Specification, ¶ [0112]. Catalysts using Co(OH)2 alone were not attempted due to the insolubility of Co(OH)2. Specification, ¶ [0122].  The catalysts were calcined and reduced and used for Fischer-Tropsch hydrocarbon synthesis, where the temperature was increased until a desired CO conversion was achieved. The results of these experiments are shown below, adapted from page 7 of the specification:

    PNG
    media_image1.png
    275
    610
    media_image1.png
    Greyscale

As can be seen, the inventive catalyst has markedly superior properties compared to the catalyst prepared with Co(N03)2. First, the inventive catalyst operates at a lower temperature, which not only saves energy but signifies increased catalyst activity.  Additionally, the inventive catalyst has a higher CO conversion, higher C5+ selectivity, and advantageously lower methane selectivity. Surprisingly, these advantages all stem from the utilization of cobalt hydroxide .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAFAR F PARSA/Primary Examiner, Art Unit 1622